Citation Nr: 1603806	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of laceration of the scalp.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in relevant part, granted the Veteran's increased rating claim for his head scars and assigned a 10 percent rating effective September 21, 2005, the date the Veteran filed the claim.  

The Veteran was scheduled to appear for a Travel Board hearing before a Veterans Law Judge, to be conducted at the RO on July 20, 2012.  According to VACOLS (Veterans Appeals Control and Locator System) the hearing was cancelled by the Veteran.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected scars above the left eye brow and on the left scalp area are shown to be stable; they are not shown to be productive of pain, gross distortion or asymmetry of one feature or two or more of the eight characteristics of disfigurement; nor are they shown to be productive of a limitation or other functional impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected scars above the left eye and on the scalp are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's appeal stems from a claim for an increased rating for his service-connected disability.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records and post-service VA treatment records.  During the appeal period, VA provided the Veteran with physical examinations in August 2006 and January 2015.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were consistent with the other evidence of record, the Board finds that both VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Notably, the Board previously remanded the case in September 2014 for further development; specifically, the Board instructed the RO to provide another VA examination, as the August 2006 examination was outdated.  The Board also requested unretouched color photos of the Veteran's wounds.  As the RO provided the Veteran with another VA examination, and unretouched color photos were associated with the record, the Board finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Applicable Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the RO evaluated the Veteran under both the post-August 30, 2002 criteria and the post-October 23, 2008 criteria.  See Statement of the Case dated December 31, 2008.  Given that the Veteran has not requested reevaluation under the current criteria, only the post August 2002 and post October 2008 versions of the schedular criteria are applicable.  

Diagnostic Code 7800 governs scars of the head, face or neck and provides a 10 percent rating when the scar has one characteristic of disfigurement.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, Diagnostic 7800 (effective August 30, 2002).

Diagnostic Codes 7801 and 7802 are not applicable, as they contemplate evaluations of scars other than head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part, which does not apply with the Veteran's face and scalp.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Codes 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  Id.  
Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) defined an unstable scars as one where, for any reason, there is frequent loss of covering of skin over the scars.  Id.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  Id.

The Veteran avers that his current scars on the forehead and scalp are worse than the current 10 percent rating contemplates.  See Notice of Disagreement dated September 28, 2007.  For the reasons set forth below, the Board disagrees and finds that a 10 percent rating is warranted.  

By way of history, the RO granted service connection for residuals of the Veteran's scalp laceration and forehead scar; a noncompensable rating was assigned, effective July 26, 1990.  See Rating Decision dated October 19, 1990.
In 2005, the Veteran filed a claim for an increased rating for scalp laceration residuals, and was afforded a VA examination in August 2006.  At that time, the examiner noted that the Veteran's forehead scar and head wound caused no functional impairment.  The scalp laceration was elevated and measured about 5 cm. by 0.5 cm, with disfigurement, keloid formation, hypopigmentation and abnormal texture all less than six square inches.  The scar located on the Veteran's left forehead measured at 5 cm. by 0.2 cm, with hypopigmentation, abnormal texture, and disfigurement all less than six square inches.  The examiner noted that neither scar had evidence of tenderness, ulceration, adherence, instability, tissue loss, edema, and hyperpigmentation.  The scar on the Veteran's forehead did not cause any distortion or asymmetry of any of the facial features.  

Based on the August 2006 examination, the RO granted the Veteran's increased rating claim and assigned a 10 percent rating, effective September 21, 2005.  The RO noted that while the Veteran's scar is elevated on palpation, there was no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  Given that the Veteran only had one characteristic of disfigurement, the RO assigned a 10 percent evaluation.  See Rating Decision dated January 2, 2009.  

In 2014, the Board found that the Veteran's August 2006 VA examination was outdated and remanded the issue to the RO for an updated exam, to include color photographs.  The Veteran was afforded another VA examination in January 2015.  At that time, the Veteran's scar on his left eye brow measured 1.1 cm. by 0.1 cm.  The scar on the Veteran's left side of head measured 2 cm. by 0.2 cm.  The Veteran reported no pain and the examiner noted there was no evidence of loss of tissue.  There was also no distortion, asymmetry, elevation, depression, adherence to underlying tissue, missing underlying soft tissue or visible or palpable tissue loss associated with the scars.  The total area of hypopigmentation for both scars measured at .51 sq. cm.  The examiner also noted that the scars caused no limitation of function.  

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  The Board finds that a 10 percent evaluation and no higher is warranted for the Veteran's scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800, the Veteran's scars were not manifest of more than one characteristic of disfigurement, to warrant a higher 30 percent evaluation.  The Board notes that application of Diagnostic Codes 7803 and 7804 are of no help to the Veteran as he is already in receipt of the maximum disability rating under these codes (effective August 30. 2002).  Under the revised Diagnostic Code 7804, the Veteran is not entitled to a higher disability rating as the 20 percent rating contemplates three or four scars that are unstable or painful.  38 C.F.R. § 4.118 (effective October 23, 2008).  

In sum, the preponderance of the evidence establishes that a disability rating of 10 percent is warranted for scars of the face and scalp and is against the assignment of a disability rating in excess of 10 percent for the service-connected scars of the face and scalp.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's head scars during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and scalp.  Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Entitlement to an increased rating in excess of 10 percent for service-connection residuals of laceration of the scalp is denied.


REMAND

A claim for increased evaluation implicitly includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, the during the Veteran's January 2015 VA examination, the examiner noted that the Veteran was not able to engage in any gainful employment.  The Board finds that a TDIU claim has been raised by the record in this case.  

The TDIU claim is part and parcel of the increased rating claim on appeal, but this claim has not yet been adjudicated by the RO. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU.

2. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.  If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


